Citation Nr: 0524583	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  03-34 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for a right knee 
disability, other than reflex sympathetic dystrophy with 
chondromalacia patella and bursitis of the right lower 
extremity, claimed as a torn tendon.

2.	Entitlement to service connection for right and left leg 
numbness and atrophy. 

3.	Entitlement to service connection for insomnia, to include 
as secondary to reflex sympathetic dystrophy with 
chondromalacia patella and bursitis of the right lower 
extremity.

4.	Entitlement to service connection for sinusitis.

5.	Entitlement to service connection for endometriosis.

6.	Entitlement to service connection for a urinary tract 
infection.

7.	Entitlement to an initial, compensable rating for tension 
headaches.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 2001 to August 
2001.     

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 rating 
decision in which the RO granted service connection and 
assigned an initial, noncompensable rating for tension 
headaches, effective August 2, 2001; and granted service 
connection and assigned an initial 10 percent rating for 
patellar bursitis of the right knee, effective August 2, 
2001.  The RO also denied, inter alia, service connection for 
a torn right tendon, right and left leg numbness and atrophy, 
insomnia, sinusitis, endometriosis, and a urinary tract 
infection.  

In August 2002, the veteran filed a notice of disagreement 
(NOD) with the initial noncompensable rating assigned for 
tension headaches, as well the RO's denials of service 
connection for each of the claimed disabilities noted above.  
A statement of the case (SOC) was issued in September 2003, 
and the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in November 2003.  

In accordance with the veteran's request on her November 2003 
VA Form 9, she was scheduled for an October 2004 hearing 
before a Veterans Law Judge (VLJ) in Washington, D.C.; 
however, the record indicates that the veteran did not appear 
for this hearing.  The hearing was then rescheduled for March 
2005; however, the veteran again failed to appear.    

In an August 2002 rating decision, the RO recharacterized the 
veteran's service-connected patellar bursitis, as reflex 
sympathetic dystrophy with chondromalacia patella and 
bursitis of the right lower extremity, and assigned a 30 
percent rating for this disability, effective February 20, 
2002.  In view of this previous decision involving a right 
lower extremity disability, and for the sake of clarity, the 
Board has characterized the claim on appeal for service 
connection for a torn tendon in the right knee, as expressed 
on the title page.  

With respect to the claim on appeal for service connection 
for insomnia, the Board's above characterization of this 
claim reflects the contention of the veteran's representative 
in its October 2004 Informal Hearing Presentation, that the 
veteran currently suffers from insomnia secondary to service-
connected reflex sympathetic dystrophy with chondromalacia 
patella and bursitis of the right lower extremity. 

Also, because the claim for an initial compensable rating for 
tension headaches involves a request for a higher initial 
evaluation following the grant of service connection, the 
Board has characterized this claim in light of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  

The Board's decisions denying the veteran's claims for 
service connection for sinusitis, and for endometriosis, are 
set forth below.  The claims for service connection for a 
right knee disability other than reflex sympathetic dystrophy 
with chondromalacia patella and bursitis (claimed as a torn 
tendon), right and left leg numbness and atrophy, insomnia 
(to include as secondary to reflex sympathetic dystrophy with 
chondromalacia patella and bursitis), and a urinary tract 
infection, as well as an initial, compensable rating for 
tension headaches, are each addressed in the remand following 
the order; these matters are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran when further action, on her part, is 
required.

As a final preliminary matter, the Board notes that in its 
October 2004 Informal Hearing Presentation (IHP), the 
veteran's representative has raised the issue of an increased 
rating for service-connected reflex sympathetic dystrophy 
with chondromalacia patella and bursitis of the right lower 
extremity.  As the RO has not yet adjudicated this matter, it 
is not properly before the Board; hence, it is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claims for service connection for sinusitis, 
and for endometriosis, has been accomplished.

2.	The competent and probative evidence establishes that the 
veteran does not currently have sinusitis.    

3.	The July 2001 VA examiner has opined that the veteran's 
endometriosis (which the veteran has claimed, and the record 
substantiates, existed prior to service), was less likely 
than not aggravated by her active military service.


CONCLUSIONS OF LAW

1.	The criteria for service connection for sinusitis are not 
met.  38 U.S.C.A.         §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.	The criteria for service connection for endometriosis are 
not met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims for service 
connection for sinusitis, and for endometriosis, has been 
accomplished.  

Through the September 2003 SOC, the December 2003 and March 
2004 supplemental SOCs (SSOCs), and the RO's letters of July 
2001, April 2002 and March 2004, the RO notified the veteran 
and her representative of the legal criteria governing the 
claims, the evidence that has been considered in connection 
with the appeal, and the bases for the denial of the claims.  
After each, they were given the opportunity to respond.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claims.  

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of her claims.  In its July 2001 letter, 
the RO requested that the veteran provide copies of her 
service medical records (SMRs), as well as requested that the 
veteran submit any additional evidence in her possession.  In 
its April 2002 letter, the RO requested that the veteran 
provide authorization to enable it to obtain any outstanding 
private medical records, and information to enable it to 
obtain any VA treatment records, employment records, or 
records from other Federal agencies.  In a March 2004 letter, 
the RO again requested that the veteran submit any additional 
evidence in her possession.  Through these letters, the Board 
finds that the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.  

As indicated above, the RO issued the September 2003 SOC 
explaining what was needed to substantiate the veteran's 
claims within approximately one-year of her August 2002 NOD 
of the December 2001 rating decision on appeal, and the 
veteran was thereafter afforded the opportunity to respond.  
Moreover, the RO notified the veteran of the VCAA duties to 
notify and assist in its letters of July 2001, April 2002 and 
March 2004; neither in response to those letters, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence that 
has not already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims for 
service connection for sinusitis, and endometriosis.  As 
indicated below, the RO has obtained hospitalization and 
outpatient treatment reports from the Lebanon VA Medical 
Center (VAMC), dated from December 2001 to May 2002, and from 
November 2002 to March 2004; and treatment records from 
Memorial Primary Care, located in Stewartstown, Pennsylvania, 
dated from February 1992 to March 2004.  The RO has also 
arranged for the veteran to undergo numerous VA examinations 
in connection with the claims, the reports of which are of 
record.  In support of her claims, the veteran has submitted 
personal statements dated in February 2004 (provided on a VA 
Form 9 received that same month) and in October 2001.  
Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that needs to be obtained.  The 
veteran has been afforded two opportunities to testify during 
a hearing before a VLJ in Washington, D.C., however, she has 
failed to appear for each of the scheduled Board hearings.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims decided herein is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims for service connection for 
sinusitis and for endometriosis. 

II.	Background

The report of the veteran's induction examination does not 
note any prior diagnosis or treatment for either sinusitis or 
endometriosis.  

The veteran's SMRs also include a January 2001 treatment 
report from a women's health care clinic that reflects her 
complaints of various menstrual and pre-menstrual symptoms 
that she indicated were moderate in severity, including 
cramping, bleeding, and generalized pain.  The veteran 
reported a history of endometriosis.  A subsequent 
genitourinary examination was essentially normal.

That same month, the military medical facility where the 
veteran was receiving treatment for the above symptoms, 
obtained records of her treatment from a private physician 
for endometriosis, from prior to service-these records of 
private treatment (the copies of which are associated with 
the SMRs) include an August 2000 report that noted the 
veteran had surface endometriosis stage I, which appeared to 
be the cause of intermittent abdominal cramping pain; a 
September 2000 report from this same physician notes an 
impression of endometriosis.  A February 2001 in-service 
treatment report notes a review of the above-noted records 
dated prior to service, and indicates an assessment of 
endometriosis, existing prior to service and well-controlled.  
Additional SMRs up until the time of the veteran's discharge 
continue to note a prior medical history of endometriosis 
(although no further complaints or symptoms are noted in 
relation to this condition).   

An additional February 2001 in-service treatment record 
reflects the veteran's complaints of coughing and nasal 
congestion over a one-week period.  A monospot test at that 
time was positive; the physician treating the veteran 
assessed an upper respiratory infection, with a positive 
monospot.  Another record dated that same month, notes the 
veteran's complaints of sinus pain and chest pain; the 
treating physician assessed mononucleosis.     

A May 2001 Medical Board report reflects that the veteran was 
deemed physically unfit for continued military service 
because of her diagnosed reflex sympathetic dystrophy in the 
right lower extremity, resulting from a March 2001 incident 
in which she fell and injured her right knee during training 
exercises.     

In her July 2001 claim for service connection for sinusitis 
and for endometriosis, as indicated on a VA Form 21-526 
(Application for Compensation and/or Pension), filed shortly 
before her August 2001 discharge, the veteran specifically 
claimed that her endometriosis had pre-existed service, but 
had been aggravated in service.  

The report of a VA general medical examination in July 2001, 
notes the veteran's medical history of an upper respiratory 
tract infection during service that was treated with a cold 
back, and a sinus infection on or around January 2001.  The 
veteran reported that she had experienced several sinus 
infections during service, but did not seek any medical 
treatment for these episodes.  She further related that since 
service, she had continued to experience pain in the area of 
the bridge of her nose, sneezing, and pressure around her 
forehead.  She also complained of a yellow-green discharge 
around the sinus region and of a fever.  On physical 
examination, there was no sinus tenderness on palpation.  
There was symmetrical and equal chest expansion, and the 
lungs were clear to percussion and auscultation.  The 
examiner diagnosed, inter alia, sinusitis, resolved.      

The July 2001 examiner also noted that the veteran had a 
medical history of a June 2000 laparoscopy for abdominal pain 
with biopsy that confirmed endometriosis, prior to entering 
into military service.  The examiner did not note any 
objective symptoms related to claimed endometriosis.  In an 
August 2001 addendum to the July 2001 examination report, 
this physician stated that in her opinion, the veteran's 
endometriosis was less likely than not aggravated by her 
seven months of active military service.  

In August 2001, the RO denied service connection for 
sinusitis and for endometriosis.  The veteran thereafter 
perfected an appeal of these denials.  In her November 2003 
substantive appeal, the veteran alleged that she had sought 
treatment for endometriosis in service in February 2001, and 
she contended that endometriosis had been aggravated during 
service because her treating physicians were unable to 
provide the correct prescription medications.   

Treatment records from the Lebanon VAMC, dated from December 
2001 to May 2002, and from November 2002 to March 2004, 
reflect the veteran's ongoing symptoms of and treatment for 
endometriosis.

III.	Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  In 
July 2003, the VA General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  VAOPGCPREC 3-2003 (July 16, 2003). The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The underlying 
disorder, as opposed to the symptoms, must be shown to have 
worsened in order to find aggravation.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.              38 
C.F.R. § 3.306(b).
A.	Sinusitis

Based on a complete review of the pertinent medical evidence, 
the Board finds that the claim for service connection for 
sinusitis must be denied because the first essential 
criterion for a grant of service connection-competent 
evidence of the claimed disability-has not been met.  

The Board recognizes that the veteran's SMRs in this case 
reflect some respiratory problems during active service, to 
include February 2001 assessments of an upper respiratory 
infection and mononucleosis.  The July 2001 VA examiner has 
also noted a history of a sinus infection in January 2001, 
although review of the SMRs reveals only the veteran's 
complaint of sinus pain.  

Nonetheless, the Board emphasizes that the July 2001 examiner 
specifically diagnosed sinusitis resolved.  Moreover, there 
is no other medical evidence that reflects a current 
diagnosis of sinusitis, and the veteran has not identified 
any outstanding evidence that would establish that he 
currently suffers from sinusitis.      

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Where, as here, the competent 
evidence establishes no current disability, there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Board also points out that pain, alone, does 
not constitute a disability for service connection purposes.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
aff'd sub nom.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 
(Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 
(1998).  

B.	Endometriosis

In this case, the veteran is claiming service connection for 
endometriosis on the basis that this disability pre-existed, 
but was aggravated during, military service.  

Initially, the Board notes that no endometriosis was noted at 
induction, and thus the veteran is entitled to the 
presumption of soundness with regard to her claimed 
endometriosis condition at entrance into service.  However, 
the Board also finds that the record establishes by clear and 
unmistakable evidence that endometriosis existed before 
acceptance and enrollment into service and was not aggravated 
by service, and consequently, the presumption of soundness 
effectively has been rebutted in this case.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b); VAOPGCREC 3-2003.  

With regard to whether claimed endometriosis existed before 
induction into service, the veteran's later service medical 
records (dated since her entrance examination), copies of 
treatment reports prior to service associated with SMRs, and 
the veteran's own assertions, confirm that endometriosis pre-
existed service.  

The competent and probative evidence in this case also 
clearly weighs against any finding that the veteran's 
endometriosis underwent any aggravation due to military 
service.  A January 2001 in-service treatment record reflects 
the veteran's complaints of various menstrual symptoms that 
she then characterized as moderate in severity; however, a 
genitourinary examination at that time was normal, and a 
follow-up notation the next month reflects an assessment of 
endometriosis, existing prior to service and well-controlled.  
These treatment records do not tend to suggest that the 
severity of the veteran's endometriosis underwent any 
increase during service, which, as noted above, is requisite 
for any finding of in-service aggravation of a pre-existing 
disability.  See 38 C.F.R. § 3.306(a).  The Board also points 
out that a mere flare-up in symptoms, without any worsening 
of the underlying disorder, does not qualify as aggravation 
of a disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  Significantly, moreover, assuming arguendo the 
possibility of some increase in the veteran's endometriosis 
reflected in early in-service treatment reports, the July 
2001 VA examiner has expressly stated that the veteran's 
endometriosis most likely did not undergo any aggravation as 
the result of her active military service of seven-months.  
This physician has specifically noted consideration of the 
records of the veteran's treatment for endometriosis prior to 
induction, as well as the pertinent in-service medical 
records.  Furthermore, the veteran has not presented or 
alluded to the existence of any contrary medical evidence, 
which might be favorable on the matter of in-service 
aggravation.  

C.	Conclusion

For all the foregoing reasons, the claims for service 
connection for sinusitis, and for endometriosis, must be 
denied.  

The Board taken into consideration the veteran's assertions 
in connection with each of the claims.  However, as a 
layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a current disability, or whether there is any medical 
relationship between a current disability and service (on the 
basis of either incurrence or aggravation in service).  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").
 
The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine in adjudicating each claim for 
service connection.  However, as the competent evidence 
establishes that the veteran does not currently have 
sinusitis, and, moreover, as the preponderance of the 
evidence is against the claim for service connection for 
endometriosis, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski,  
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for sinusitis is denied.

Service connection for endometriosis is denied.



REMAND

The Board's review of the claims file reveals that additional 
development of the claims for service connection for a right 
knee disability other than reflex sympathetic dystrophy with 
chonrodomalacia patella and bursitis (claimed as a torn 
tendon), right and left leg numbness and atrophy, insomnia, 
and a urinary tract infection, as well as the claim for an 
initial compensable rating for tension headaches, is 
warranted.  

The Board also points out, pertinent to the claim for service 
connection for insomnia, that to ensure that the veteran's 
procedural rights are protected (insofar as receiving 
adequate notice of the expanded issue, and the opportunity to 
present evidence and/or argument on the additional basis of 
secondary service connection), RO adjudication of the 
expanded claim, in the first instance, is indicated.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

With regard to the claim for service connection for insomnia, 
on the merits, the Board notes that on VA psychological 
examination in July 2001, the veteran reported sleep problems 
as a result of leg pain.  VA outpatient records include a 
December 2001 physician's assessment of insomnia that may 
have been due to pain, and a October 2003 physician 
assistant's impression of insomnia, with a recommendation 
that the veteran adjust her leg braces as needed.  The 
veteran is presently service-connected for reflex sympathetic 
dystrophy with chondromalacia patella and bursitis of the 
right lower extremity.  The Board points out in this respect, 
that service connection may be granted for both disability 
caused by a service-connected disability, and for the degree 
of disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Accordingly, a 
medical opinion that establishes whether the veteran, in 
fact, suffers from insomnia, and if so, whether there is any 
medical relationship between insomnia and reflex sympathetic 
dystrophy with chondromalacia patella and bursitis of the 
right lower extremity, would assist in resolving this claim.  
The examiner should also express an opinion as to whether any 
current insomnia is medically related to military service.  

As pertaining to the veteran's claimed urinary tract 
infection, the Board notes that SMRs include a April 2001 
report of complaints of hematuria and dysuria, and noting an 
assessment of a urinary tract infection, as well as a 
hospitalization report that same month (for an unrelated 
condition) indicating she was taking antibiotics for a 
urinary tract infection.  On VA general medical examination 
in July 2001, the veteran reported having dysuria, although 
no abnormalities of the genitourinary system were noted, and 
the examiner diagnosed a urinary tract infection, resolved.  
In April 2002, however, a VA physician noted the veteran's 
complaint of dysuria, and stated she could not rule out a 
possible urinary tract infection.  The physician further 
stated that a urinary analysis would be scheduled to confirm 
whether there was any infection, and while an analysis was 
later conducted, there is no record of any comment on whether 
a urinary tract infection was shown.  Subsequent VA 
outpatient reports also note continued hematuria.  Based on 
the above findings, further examination is warranted 
regarding whether the veteran currently has a urinary tract 
infection, and whether any such condition is service-related.  

Additionally, as regarding the claim for an initial 
compensable rating for tension headaches, on examination in 
July 2001, the veteran reported experiencing migraine 
headaches once or twice every other day, with throbbing pain, 
nausea, and light sensitivity, that required her to lie down 
and rest to alleviate her symptoms.  No specific symptoms of 
headaches were noted on physical examination; the examiner 
diagnosed tension headaches, and indicated that migraine 
headaches were not found.  In December 2001, the RO granted 
service connection and assigned an initial noncompensable 
rating for tension headaches (effective August 2, 2001). 
However, the Board notes that the current record does not 
contain objective findings adequate for evaluating the 
severity of the veteran's headaches, in terms responsive to 
the rating criteria under 38 C.F.R. § 4.124a, Diagnostic Code 
8100, for migraine headaches (under which the veteran's 
disability has been rated by analogy), to include based upon 
the relative frequency of "prostrating attacks."  The Board 
also points out that a February 2004 VA physician's report, 
and the report of a chiropractor at the Memorial Private Care 
center dated that same month, each note assessments of 
migraine headaches, suggesting the possibility of a recent 
change in the appropriate diagnosis of the veteran's 
condition.  For these reasons, another examination, with 
specific and complete findings responsive to the applicable 
rating criteria, is needed to fully and fairly evaluate the 
claim for an initial, compensable rating for the veteran's 
headache disability.  

Accordingly, the RO should arrange for the veteran to undergo 
appropriate examination(s) at a VA medical facility.  The 
veteran is hereby notified that failure to report to any such 
scheduled examination, without good cause, may well result in 
a denial of the claim(s).  See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination(s) sent to her by the appropriate medical 
facility.  

Prior to arranging for the veteran to undergo VA 
examination(s) in this case, it is imperative that the RO 
obtain and associate with the claims file all outstanding VA 
medical records.  The Board notes in this respect, that in 
its August 2002 decision, the RO granted a 30 percent rating 
for service-connected reflex sympathetic dystrophy with 
chondromalacia patella and bursitis of the right lower 
extremity, effective February 20, 2002; the RO indicated that 
since there was a likelihood of improvement of this 
disability, the assigned rating was not considered permanent 
and was subject to a future review examination, scheduled for 
August 2004.  The report of such August 2004 examination 
would be pertinent to the claims presently on appeal for 
service connection for a right knee disability other than 
reflex sympathetic dystrophy with chondromalacia patella and 
bursitis (claimed as a torn tendon), and service connection 
for right and left leg numbness and atrophy. 

The Board also points out that additional outpatient reports 
from the Lebanon VAMC dated since February 2004, would 
provide medical information relevant to further consideration 
of each of the claims currently in remand status.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Lebanon VAMC since 
February 2004 (including the above-noted VA examination 
report), following the procedures prescribed in 38 C.F.R. 
§ 3.159 (2004) as regards requesting records from Federal 
facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to each of the claims 
on appeal.  The RO's notice letter to the veteran should 
explain that she has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should also invite the veteran to submit all evidence in her 
possession.  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  With 
respect to the claim for an initial compensable rating for 
tension headaches, in adjudicating this claim on its merits, 
the RO must document its consideration of whether "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found), pursuant to 
Fenderson, cited to above, is appropriate.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the Lebanon 
VAMC all outstanding pertinent records of 
evaluation and/or treatment for a right 
knee disability (claimed as a torn 
tendon), right and left leg numbness and 
atrophy, insomnia, a urinary tract 
infection, and tension headaches, from 
February 2004 to the present (to include 
any report of VA examination conducted in 
August 2004 (or since that time period)).  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.	The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in her possession, and explain 
the type of evidence that is her ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
she has a full one-year period to respond 
(although VA may decide the claims on 
appeal for service connection on appeal, 
as well as the pending claim for an 
initial, compensable rating for tension 
headaches, within the one-year period).

3.	If the veteran responds, the RO should 
assist her in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify her and her 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA neurological examination (for claimed 
insomnia, and tension headaches), and 
genitourinary examination (for claimed 
urinary tract infection), by physicians.  
The entire claims file must be made 
available to the each physician designated 
to examine the veteran, and each 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all pertinent results 
made available to each physician prior to 
the completion of his or her report) and 
all clinical findings should be reported 
in detail.  Each examiner should set forth 
all examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

Neurological examiner - Regarding the 
veteran's claimed insomnia, the physician 
should offer an opinion as to whether the 
veteran has insomnia, and if so, whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that such disability (a) is 
the result of injury or disease incurred 
in or aggravated by military service; and, 
if not (b) was caused or is aggravated by 
the veteran's service-connected reflex 
sympathetic dystrophy with chondromalacia 
patella and bursitis of the right lower 
extremity, and moreover, if aggravation is 
found, the examiner should attempt to 
quantify the extent of additional 
disability resulting from the aggravation.

With respect to the veteran's service-
connected tension headaches, the examiner 
should comment specifically on the 
frequency and severity (including economic 
inadaptability, if possible) of any 
prostrating headache attacks.  The 
examiner should also comment on the 
frequency and duration of incapacitating 
episodes (episodes of signs and symptoms 
that require bed rest prescribed by a 
physician and treatment by a physician, if 
any). The examiner should comment on the 
chronicity of symptoms and whether or not 
the symptoms are constant, or nearly 
constant.  Additionally, the examiner 
should indicate the appropriate current 
diagnosis for the veteran's service-
connected headache disability, taking into 
consideration the findings of the July 
2001 examiner, as well as the February 
2004 reports from treatment providers at 
the Lebanon VAMC and the Memorial Primary 
Care center (each noting assessments of 
migraine headaches). 

Genitourinary examiner - The physician 
should offer an opinion as to whether the 
veteran has a urinary tract infection, and 
if so, whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that such disability is 
medically related to the veteran's active 
military service, to include the symptoms 
and complaints noted in the veteran's 
service medical records.  In rendering 
this opinion, the examiner should also 
take into consideration the July 2001 
examination report regarding the status at 
that time of a claimed urinary tract 
infection, as well as the April 2002 VA 
physician's report regarding a possible 
urinary tract infection. 

5.	If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO must 
ensure that the requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

7.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims for service 
connection for a right knee disability 
other than reflex sympathetic dystrophy 
with chonrodomalacia patella and bursitis 
(claimed as a torn tendon), right and left 
leg numbness and atrophy, insomnia (to 
include as secondary to service-connected 
reflex sympathetic dystrophy with 
chondromalacia patella and bursitis of the 
right lower extremity), and a urinary 
tract infection, as well as an initial, 
compensable rating for tension headaches, 
in light of all pertinent evidence and 
legal authority.  With regard to the claim 
for an initial compensable rating for 
tension headaches, the RO must document 
its consideration of whether "staged 
rating" pursuant to Fenderson, cited to 
above, is appropriate.  

8.	If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).
This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


 Department of Veterans Affairs


